Gilfillan, C. J.
The only question in the case is, was the evidence as to the alleged insolvent’s property and debts such as to justify the finding that he was insolvent, within the meaning of the insolvent law? He was not a trader. The evidence on the part of the petitioners was that he was indebted in the amount of $73,605 principal, most of it notes issued by him, and overdue; that various suits have been commenced against him, and his property attached for $18,605, in this state; and that various suits have been commenced against him, and his property attached for $á0,000, in the state of Wisconsin. On the part of the alleged insolvent there is the evidence of himself, in which he states the total value of his assets at $100,000 over and above his debts and liabilities, and that he is the owner of real estate in the county of St. Louis in this state of the value of about $200,000, without specifying the items of his assets, or the pieces of real estate claimed to be owned by him.
A man’s own estimate of the real estate owned by him is, in these times, so unreliable that the court was not bound, in face of the unexplained facts that about $75,000 overdue debts remain unpaid, and that attachments for about $60,000 have been levied, and in the absence of any specification of the items of property the insolvent claims to own, to believe that his property when sold to pay his debts would be sufficient to meet them.
There would be few insolvents (not traders) under the insolvent law if such a case as is made by the petitioner is to be deemed *81overcome by so vague and general statements as those with which the insolvent attempts to meet it
Order affirmed.
Buck, J., absent, sick, took no part.
(Opinion published 58 N. W. 828.)